

113 SRES 267 ATS: Relative to the death of Rod Grams, former United States Senator for the State of Minnesota.
U.S. Senate
2013-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 267IN THE SENATE OF THE UNITED STATESOctober 9, 2013Ms. Klobuchar (for herself, Mr. Franken, Mr. Reid, Mr. McConnell, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Baucus, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Chiesa, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to the death of Rod Grams, former United States Senator for the State of Minnesota.Whereas Rod Grams faithfully served the people of Minnesota with distinction in the United States Congress;Whereas Rod Grams was elected to the United States House of Representatives in 1992 and served one term as a Representative from the State of Minnesota and later served as a chief of staff in the House of Representatives;Whereas Rod Grams was elected to the United States Senate in 1994 and served one term as a Senator from the State of Minnesota; andWhereas as a Senator, Rod Grams served on the Senate Standing Committees on Banking, Housing, and Urban Affairs, Energy and Natural Resources, Foreign Relations, and the Budget and on the Joint Economic Committee: Now, therefore, be itThat the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Rod Grams, former member of the United States Senate.That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Rod Grams.